Journal Entries (1823-25): Journal3: (1) Rule to join in error *p. 407; (2) scire facias ad audiendum errores awarded *p. 417. Journal 4: (3) Prosecuting attorney appointed MS p. 30; (4) dismissed MS p. 41.
Papers in File: (i) Precipe for habeas corpus and certiorari; (2) writ of habeas corpus and return; (3) writ of certiorari and return; (4) assignment of errors; (5) writ of scire facias ad audiendum errores; (6) joinder in errors; (7) reasons for declining to serve as prosecuting attorney.
1822-23 Calendar, MS p. 134.